Citation Nr: 1635793	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-26 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969 in the United States Army, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In June 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also included in the electronic claims file.  

In September 2014 and January 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While this appeal has been previously remanded in efforts to obtain adequate opinions on the matter of secondary service connection, one additional addendum opinion is required.  

The record is clear that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  See, e.g., DD Form 214; Military Personnel Records; January 2005 Rating Decision.  Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010). See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  

Previous VA medical opinions have been obtained, including in June 2011, October 2014, and March 2016, but on careful review of each of those opinions, the Board finds that no examiner has addressed the matter of direct service connection based on herbicide exposure.  An opinion in this regard must be obtained before the Board renders a decision.

Further, in the last remand of January 2016, the Board requested an opinion on the likelihood that the Veteran's PTSD caused or aggravated his hypertension.  A March 2016 VA psychiatric examiner stated he could not provide an opinion concerning the etiology of hypertension.  A March 2016 general medical VA examiner provided an opinion clearly addressing the concept of secondary service connection based on direct causation, but not on aggravation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.)  In this vein, on review of the opinions obtained thus far, the Board finds that an additional opinion addressing whether the Veteran's diabetes has aggravated his hypertension would also be helpful. 

Accordingly, the case is REMANDED for the following action:

1.  Contact that the March 2016 general medical VA examiner or, if that examiner is unavailable, a similarly qualified professional.  The examiner is to review the Veteran's complete claims file, and state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to service, including to his presumed exposure to herbicides.  In answering the question, the examiner must directly address the NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension was aggravated (permanently worsened beyond normal progression) by either his service-connected PTSD, or his diabetes mellitus.  

As for the PTSD, the examiner must address the journal article "Post-traumatic Stress Disorder and Cardiovascular Disease," Steven S. Coughlin, Open Cardiovasc. Med. J. 2011; 5: 164-170, online at:     http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/., as well as the medical literature cited and discussed by the Veteran's representative in the August 2016 brief.

The rationale for all opinions expressed must be provided.  

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




